IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE


GARY S. MAYES,
                               AT NASHVILLE

                                                )
                                                                     FILED
                                                )   C.C.A. NO. 01C01-9704-CR-00137
                                                                   November 14, 1997
       Appellant,                               )
                                                )   DAVIDSON COUNTY
                                                                   Cecil W. Crowson
VS.                                             )   (No. 2528 Below)
                                                                  Appellate Court Clerk
                                                )
STATE OF TENNESSEE,                             )   The Hon. Cheryl Blackburn
                                                )
       Appellee.                                )   (Dismissal of Habeas Corpus Petition)

                                         ORDER

              This matter is before the Court upon the state's motion to affirm the judgment

of the trial court pursuant to Rule 20, Rules of the Court of Criminal Appeals. The

petitioner is appealing the trial court's denial of his petition for writ of habeas corpus. In

April of 1993, the petitioner was indicted on one count of aggravated sexual battery, and

subsequently pled guilty to the same. In the present appeal, the petitioner contends the

judgment entered against him is void because the indictment failed to allege the mens rea

of the offense charged.



              Regardless of whether this type claim should be raised in a petition for writ

of habeas corpus, on the merits, the petitioner is not entitled to relief based on our

Supreme Court’s recent opinion in State v. Roger Dale Hill, Sr., No. 01S01-9701-CC-00005

(Tenn. Nov. 3, 1997).



              IT IS, THEREFORE, ORDERED that the judgment of the trial court is

affirmed pursuant to Rule 20, Tennessee Court of Criminal Appeals Rules. The petitioner

being indigent, costs are taxed to the state.



              ENTER, this the ____ day of November, 1997.


                                           _____________________________
                                           THOMAS T. WOODALL, JUDGE

CONCUR:


_____________________________
DAVID H. WELLES, JUDGE


_____________________________
JERRY L. SMITH, JUDGE